

116 HR 1039 IH: To streamline requirements for currency transaction reports and suspicious activity reports, and for other purposes.
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1039IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Riggleman introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo streamline requirements for currency transaction reports and suspicious activity reports, and
			 for other purposes.
	
		1.Streamlining requirements for currency transaction reports and suspicious activity reports
 (a)ReviewThe Secretary of the Treasury (in consultation with Federal law enforcement agencies, the Director of National Intelligence, and the Federal functional regulators and in consultation with other relevant stakeholders) shall undertake a formal review of the current financial institution reporting requirements under the Bank Secrecy Act and its implementing regulations and propose changes to further reduce regulatory burdens, and ensure that the information provided is of a high degree of usefulness to law enforcement, as set forth under section 5311 of title 31, United States Code.
 (b)ContentsThe review required under subsection (a) shall include a study of— (1)whether the timeframe for filing a suspicious activity report should be increased from 30 days;
 (2)whether or not currency transaction report and suspicious activity report thresholds should be tied to inflation or otherwise periodically be adjusted;
 (3)whether the circumstances under which a financial institution determines whether to file a continuing suspicious activity report, or the processes followed by a financial institution in determining whether to file a continuing suspicious activity report (or both) can be narrowed; (4)analyzing the fields designated as critical on the suspicious activity report form and whether the number of fields should be reduced;
 (5)the categories, types, and characteristics of suspicious activity reports and currency transaction reports that are of the greatest value to, and that best support, investigative priorities of law enforcement and national security personnel;
 (6)the increased use of exemption provisions to reduce currency transaction reports that are of little or no value to law enforcement efforts;
 (7)the most appropriate ways to promote financial inclusion and address the adverse consequences of financial institutions de-risking entire categories of high-risk relationships, including charities, embassy accounts, money service businesses (as defined under section 1010.100(ff) of title 31, Code of Federal Regulations), and correspondent banks;
 (8)the current financial institution reporting requirements under the Bank Secrecy Act and its implementing regulations and guidance; and
 (9)such other items as the Secretary determines appropriate. (c)ReportNot later than the end of the one-year period beginning on the date of the enactment of this Act, the Secretary of the Treasury, in consultation with law enforcement and persons subject to Bank Secrecy Act requirements, shall issue a report to the Congress containing all findings and determinations made in carrying out the review required under subsection (a).
 2.DefinitionsFor purposes of this Act: (1)Bank Secrecy ActThe term Bank Secrecy Act means—
 (A)section 21 of the Federal Deposit Insurance Act; (B)chapter 2 of title I of Public Law 91–508; and
 (C)subchapter II of chapter 53 of title 31, United States Code. (2)Federal functional regulatorThe term Federal functional regulator has the meaning given that term under section 5312 of title 31, United States Code.
 (3)Financial institutionThe term financial institution has the meaning given that term under section 5312 of title 31, United States Code. 